RENDERED: AUGUST 21, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2019-CA-001307-MR


MATT DURRETT                                                     APPELLANT



              APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                      ACTION NO. 18-CI-002145



IKO INDUSTRIES, INC.                                                APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Matt Durrett appeals from an order which granted a

motion from IKO Industries, Inc. seeking to dismiss Appellant’s complaint
pursuant to Kentucky Rules of Civil Procedure (CR) 12.02(f).1 We find no error

and affirm.

                     FACTS AND PROCEDURAL BACKGROUND

                 Appellant had installed new shingles on his roof sometime in 2012.

The shingles were sold by Appellee. Appellant alleges that sometime thereafter,

the shingles were discovered to be defective. Appellant requested that Appellee

replace the shingles and pay to have the new ones installed pursuant to a warranty

which accompanied the shingles. When Appellant and Appellee were unable to

come to an agreement, Appellant filed the underlying action on April 12, 2018.

Appellant alleged that the shingles were defective and that Appellee refused to

abide by the warranty. In addition, Appellant alleged that Appellee violated the

Kentucky Consumer Protection Act because the failure to abide by the warranty

was unconscionable and in bad faith.

                 Appellee was not properly served with the complaint leading to a

slight delay in the proceedings. On October 22, 2018, Appellee filed a motion to

dismiss the complaint pursuant to CR 12.02(f). One of the arguments raised in the

motion was that Appellant’s claims were untimely and brought outside the statute

of limitations. Appellant responded to the motion and attached an alleged copy of

the warranty at issue to his response. On February 27, 2019, the trial court heard


1
    Failure to state a claim upon which relief can be granted.

                                                  -2-
oral arguments. On March 21, 2019, the trial court entered an order granting the

motion to dismiss. The trial court held that Appellant’s claims fell outside the

relevant statute of limitations.2 The trial court also held that it was not going to

consider the warranty attached to Appellant’s response. The court stated:

               Here, Durrett attached a copy of an IKO warranty to his
               Response. However, the document is marked
               “specimen.” . . . Moreover, the fields provided for
               identification of the owner, contractor, date of
               application, product applied, and signatures are blank. . . .
               It is therefore not apparent from the face of the warranty
               that it applies to the shingles purchased by Durrett. Nor
               can the applicability of the warranty otherwise be
               determined from the record at this time. Thus, because it
               is not apparent at this time that the warranty attached to
               Durrett’s Response applies to the present dispute, the
               Court will not consider it and will therefore treat IKO’s
               Motion as one for dismissal under CR 12.02(f).[3]

               Appellant filed a motion to alter, amend, or vacate, but that motion

was denied. This appeal followed.

                                          ANALYSIS

               At issue here is Kentucky Revised Statutes (KRS) 355.2-725, which

states in pertinent part:



2
 The trial court set forth other reasons why Appellant’s complaint should be dismissed;
however, we believe the statute of limitations issue is determinative and will not address the
other conclusions made by the court.
3
  We would also note that there was no affidavit from Appellant indicating that the warranty
attached to his response to the motion to dismiss was the warranty he received back in 2012 or
was similar to that warranty.

                                                -3-
             (1) An action for breach of any contract for sale must be
             commenced within four (4) years after the cause of action
             has accrued. By the original agreement the parties may
             reduce the period of limitation to not less than one (1)
             year but may not extend it.

             (2) A cause of action accrues when the breach occurs,
             regardless of the aggrieved party’s lack of knowledge of
             the breach. A breach of warranty occurs when tender of
             delivery is made, except that where a warranty explicitly
             extends to future performance of the goods and discovery
             of the breach must await the time of such performance
             the cause of action accrues when the breach is or should
             have been discovered.

Appellee argued before the trial court that the statute of limitations had run because

the roofing materials were delivered in 2012 and the underlying action was not

brought until 2018. This would be well beyond the 4-year limitation period.

Appellant argued that the warranty that came with the shingles explicitly

guaranteed the future performance of the goods; therefore, the statute of limitations

did not begin to run until the shingles began to malfunction.

             Here, the trial court dismissed the complaint; therefore, we must first

discuss CR 8.01(1) and CR 12.02. CR 8.01(1) states:

             A pleading which sets forth a claim for relief, whether an
             original claim, counterclaim, cross-claim, or third-party
             claim, shall contain (a) a short and plain statement of the
             claim showing that the pleader is entitled to relief and (b)
             a demand for judgment for the relief to which he deems
             himself entitled.

             A pleading which sets forth a claim for relief must
             contain “a short and plain statement of the claim showing

                                         -4-
             that the pleader is entitled to relief and . . . a demand for
             judgment for the relief to which he deems himself
             entitled.” Kentucky Rules of Civil Procedure (CR) 8.01.
             This Court has clarified that “[t]he true objective of a
             pleading stating a claim is to give the opposing party fair
             notice of its essential nature.” Cincinnati, Newport &
             Covington Transp. Co. v. Fischer, 357 S.W.2d 870, 872
             (Ky. 1962). . . . The purpose of CR 8.01 is to give notice
             and formulate issues without the requirement of detail.
             Stewart v. Lawson, 437 S.W.2d 733, 734 (Ky. 1969).

Rose v. Ackerson, 374 S.W.3d 339, 343 (Ky. App. 2012).

             [A] plaintiff’s obligation to provide the “grounds” of his
             “entitle[ment] to relief” requires more than labels and
             conclusions, and a formulaic recitation of a cause of
             action’s elements will not do. Factual allegations must
             be enough to raise a right to relief above the speculative
             level on the assumption that all of the complaint’s
             allegations are true.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545, 127 S. Ct. 1955, 1959, 167
L. Ed. 2d 929 (2007).

             A CR 12.02(f) motion is a motion to dismiss based on a failure to

state a claim upon which relief can be granted.

             We review dismissals under CR 12.02(f) de novo.
             CR 12.02(f) is designed to test the sufficiency of a
             complaint. . . . For purposes of a CR 12.02(f) motion,
             this Court, like the circuit court, must accept as true the
             plaintiff’s factual allegations and draw all reasonable
             inferences in the plaintiff’s favor.

Hardin v. Jefferson County Board of Education, 558 S.W.3d 1, 5 (Ky. App. 2018)

(citations omitted).


                                          -5-
             With the above in mind, we now turn to the dismissal in this case.

Appellant’s complaint was dismissed because the trial court held that over four

years had passed since the shingles were purchased. In addition, the court found

that “Durrett does not allege in his Complaint that IKO’s warranty explicitly

extended to future performance of the shingles. Thus, as currently plead [sic],

Durrett’s breach of warranty claim expired at the latest by the end of 2016.” The

trial court is correct. There is nothing in the complaint detailing the warranty or

how long the warranty was in effect. The complaint also does not allege a date on

which Appellant discovered the shingles were malfunctioning. Without this

information, the trial court had to rely on the 4-year limitation period.

             Complicating matters for Appellant is the fact that he did not attach a

copy of the warranty to the complaint. When he did introduce the alleged

warranty, the trial court refused to consider it for the reasons set forth above.

Appellant did not make any argument on appeal challenging the trial court’s

refusal to consider the warranty he tried to introduce into evidence. This means

that the trial court’s refusal to accept the warranty is res judicata and we cannot

review it.

             Appellant also alleged Appellee violated the Kentucky Consumer

Protection Act. This act makes it unlawful to use “[u]nfair, false, misleading, or

deceptive acts or practices in the conduct of any trade or commerce.” Sparks v.


                                          -6-
Re/Max Allstar Realty, Inc., 55 S.W.3d 343, 347 (Ky. App. 2000) (footnote and

citation omitted). The Kentucky Consumer Protection Act can also be triggered by

“intentional or grossly negligent conduct[.]” Id. at 348.

               The trial court dismissed this claim because Durrett’s complaint did

not “allege that IKO acted intentionally or with gross negligence.” We agree with

the trial court on this issue. The complaint alleged that Appellee did not honor the

warranty, but without details of the warranty or the warranty being in evidence, it

is impossible to determine if Appellee’s actions were unfair, false, misleading,

deceptive, intentional, or grossly negligent. The trial court did not err.

                                        CONCLUSION

               Without the warranty being in evidence or any information in the

complaint concerning the warranty’s terms, the trial court had no choice but to

determine that the KRS 355.2-725 statute of limitations time began to run on the

date the shingles were delivered, which was sometime in 2012. The trial court did

not err in dismissing Appellant’s cause of action for being untimely. We find no

error and affirm.4




4
  At the trial level, Appellant also raised an argument regarding the 15-year statute of limitations
found in KRS 413.090. Appellant did not raise that issue on appeal.

                                                -7-
           CLAYTON, CHIEF JUDGE, CONCURS.

           TAYLOR, JUDGE, DISSENTS AND DOES NOT FILE SEPARATE

OPINION.



BRIEFS FOR APPELLANT:          BRIEF FOR APPELLEE:

J. Andrew White                Christie A. Moore
Louisville, Kentucky           Amanda L. Dohn
                               Louisville, Kentucky




                              -8-